



firstrepublicbank04.jpg [firstrepublicbank04.jpg]


                TENTH AMENDED AND RESTATED PROMISSORY NOTE
(Line of Credit - Prime Rate Adjustable - Interest Only)
$90,000,000.00     August 8, 2017
1.Promise to Pay. In installments and at the times stated in this Note, for
value received, Greenhill & Co., Inc. (“Borrower”), promises to pay to First
Republic Bank ("Lender"), or order, at 111 Pine Street, San Francisco,
California 94111, Attention: Commercial Loan Operations, or at such other place
as the Lender may from time to time designate in writing, the principal sum of
Ninety Million and 00/100 Dollars ($90,000,000.00), or so much thereof as may be
disbursed by the Lender, with interest from the date of initial disbursement of
all or any part of the principal of this Note (the “Disbursement Date”) on
unpaid principal at the interest rate or interest rates provided for in this
Note. This Amended and Restated Promissory Note (“Note”) supersedes and replaces
in its entirety that certain Note dated March 8, 2016.
2.Interest Rate; Payment of Principal and Interest.
1.Certain Definitions. For purposes of this Note, the following terms shall have
the following definitions:
(a)Note Rate. The per annum interest rate on the principal sum of this Note
which is outstanding from time to time.
(b)Index. The rate of interest published in the Western Edition of The Wall
Street Journal as the U.S. “prime rate”.
(c)Interest Payment Date. August 31, 2017 and the last day of each month
thereafter to and including the last day of the month immediately preceding the
month in which the Maturity Date occurs.
2.Interest. Effective as of the date of this Note, the Note Rate shall be equal
to the Index plus zero percent (0.00%) per annum rounded upward to the nearest
one-eighth (1/8th) of one percentage point (0.125%), subject to Section (a)and
Section 4 below. The Note Rate shall be adjusted concurrently with, and such
adjustments shall be effective on the same date as, adjustments announced in the
Index.
(a)Lifetime Minimum Interest Rate. Notwithstanding anything to the contrary
contained in Section 2.2. above, and except as otherwise provided in Section 4
below, the Note Rate shall not be adjusted to less than three and one-half
percent (3.50%) per annum.
3.Payments. Principal and interest shall be due and payable as follows:
(a)Interest Payments. Interest shall be payable in arrears commencing on the
first (1st) Interest Payment Date and continuing on each Interest Payment Date
thereafter until the Maturity Date.
(b)Payment on Maturity Date. The entire unpaid principal balance of this Note
and all accrued and unpaid interest thereon shall be due and payable on April
30, 2018 (the ”Maturity Date”). BORROWER ACKNOWLEDGES AND AGREES THAT (1) THE
LOAN EVIDENCED BY THIS NOTE IS NOT AN AMORTIZING LOAN; AND (2) THE ENTIRE
PRINCIPAL BALANCE OF THIS NOTE SHALL BE DUE AND PAYABLE ON THE MATURITY DATE OF
THIS NOTE.
3.Loan Agreement; Interest Computation. This Note arises out of a Loan Agreement
dated January 31, 2006 (the “Loan Agreement”) executed by Borrower. All terms
with an initial capital letter that are used but not specifically defined in
this Note shall have respective meanings given to such terms in the Loan
Agreement. All payments under this Note shall be made in immediately available
funds and shall be credited first to accrued interest then due, thereafter to
unpaid principal, and then to other charges, fees, costs, and expenses payable
by Borrower under this Note or in connection with the loan evidenced by this
Note (the “Loan”) in such order and amounts as the Lender may determine in its
sole and absolute discretion. If any payment of interest is not made when due,
at the option of the Lender of this Note, such interest payment shall bear
interest at the same rate as principal from and after the due date of the
interest payment. Principal and interest shall be payable only in lawful money
of the United States of America. The receipt of any check or other item of
payment (a “payment item”) by the Lender, at its option, shall not be considered
a payment until such payment item is honored when presented for payment at the
drawee bank or institution, and the Lender, at its option, may delay the credit
of such payment until such payment item is so honored. Notwithstanding anything
to the contrary contained in this Note, interest at the rates provided for in
this Note shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days during which the principal balance of this Note is
outstanding. Borrower acknowledges and agrees that the calculation of interest
on the basis described in the immediately preceding sentence may result in the
accrual and payment of interest in amounts greater than those which would be
payable if interest were calculated on the basis of a three hundred sixty-five
(365) day year.





--------------------------------------------------------------------------------





4.After Maturity/Default Rate of Interest. From and after either (a) the
occurrence of an Event of Default (whether or not the Lender has elected to
accelerate unpaid principal and interest under this Note as a result of such
Event of Default); or (b) the maturity of this Note (whether the stated maturity
date of this Note or the maturity date resulting from the Lender's acceleration
of unpaid principal and interest), then in either of such circumstances,
interest on the unpaid principal balance of this Note shall accrue at a rate
equal to eight percent (8.00%) per annum above the otherwise applicable Note
Rate.
5.Late Charge. If any installment of interest under this Note is not paid within
ten (10) days after the date on which it is due, Borrower shall immediately pay
a late charge equal to five percent (5.00%) of such installment to the Lender to
compensate the Lender for administrative costs and expenses incurred in
connection with such late payment. Borrower agrees that the actual damages
suffered by the Lender because of any late installment payment are extremely
difficult and impracticable to ascertain, and the late charge described in this
Section represents a reasonable attempt to fix such damages under the
circumstances existing at the time this Note is executed. The Lender's
acceptance of any late charge shall not constitute a waiver of any of the terms
of this Note and shall not affect the Lender's right to enforce any of its
rights and remedies against any Person liable for payment of this Note.
6.Waivers. Borrower and all sureties, guarantors, endorsers and other Persons
liable for payment of this Note (a) waive presentment, demand for payment,
protest, notice of demand, dishonor, protest and nonpayment, and all other
notices and demands in connection with the delivery, acceptance, performance,
default under, and enforcement of this Note; (b) waive the right to assert any
statute of limitations as a defense to the enforcement of this Note to the
fullest extent permitted by law; (c) consent to all extensions and renewals of
the time of payment of this Note and to all modifications of this Note by the
Lender and Borrower without notice to and without in any way affecting the
liability of any Person for payment of this Note; and (d) consent to any
forbearance by the Lender and to the release, addition, and substitution of any
Person liable for payment of this Note and of any or all of the security for
this Note without notice to and without in any way affecting the liability of
any Person for payment of this Note.
7.Default. The Loan Agreement provides, among other things, for the acceleration
of the unpaid principal balance and accrued interest under this Note upon the
occurrence of certain events. The Lender, at its option and without notice to or
demand on Borrower or any other Person, may terminate any or all obligations
which it may have to extend further credit to Borrower and may declare the
entire unpaid principal balance of this Note and all accrued interest thereon to
be immediately due and payable upon the occurrence of any Event of Default.
8.Application of Payments. Upon the occurrence of any Event of Default, the
Lender, at its option, shall have the right to apply all payments made under
this Note to principal, interest, and other charges, fees, costs and expenses
payable by Borrower under this Note or in connection with the Loan in such order
and amounts as the Lender may determine in its sole and absolute discretion.
9.Modifications; Cumulative Remedies; Loss of Note; Time of Essence. No
modification or waiver by the Lender of any of the terms of this Note shall be
valid or binding on the Lender unless such modification or waiver is in writing
and signed by the Lender. The Lender's rights and remedies under this Note are
cumulative with and in addition to all other legal and equitable rights and
remedies which the Lender may have in connection with the Loan. The headings to
sections of this Note are for convenient reference only and shall not be used in
interpreting this Note. If this Note is lost, stolen, or destroyed, upon
Borrower's receipt of a reasonably satisfactory indemnification agreement
executed by the Lender, or if this Note is mutilated, upon the Lender's
surrender of the mutilated Note to Borrower, Borrower shall execute and deliver
to the Lender a new promissory note which is identical in form and content to
this Note to replace the lost, stolen, destroyed or mutilated Note. Time is of
the essence in the performance of each provision of this Note by Borrower.
10.Attorneys' Fees. If Borrower defaults under any of the terms of this Note,
Borrower shall pay all costs and expenses, including without limitation
attorneys' fees and costs, incurred by the Lender in enforcing this Note
immediately upon the Lender's demand, whether or not any action or proceeding is
commenced by the Lender.
11.Applicable Law; Prepayment; Successors. This Note shall be governed by and
interpreted in accordance with the laws of the State of California. Borrower
shall have the right to prepay all or part of the outstanding principal balance
of this Note at any time without payment to the Lender of a prepayment fee or
charge. This Note shall be the joint and several obligation of all Persons
executing this Note as Borrower and all sureties, guarantors, and endorsers of
this Note, and this Note shall be binding upon each of such Persons and their
respective successors and assigns. This Note shall inure to the benefit of the
Lender and its successors and assigns.
12.Index. If the Index becomes unavailable during the term of this Loan, Lender
may designate a substitute index after notifying Borrower.
13.Security. This Note is secured.



















--------------------------------------------------------------------------------







BORROWER:


Greenhill & Co., Inc.
a Delaware corporation




By: /s/ Harold J. Rodriguez, Jr.
Harold J. Rodriguez, Jr.
Chief Financial Officer







